Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
As to claim 1, the prior art of record fails to teach or render obvious the overall claimed invention of a delivery device for implantation of a prosthetic heart valve within a heart, the prosthetic heart valve being radially expandable from a radially compressed state to a radially expanded state as claimed.  The prior art of Murray fails to teach a distal stop within a balloon, the distal stop with a distal portion secured to a distal and of a balloon.  The stop of Murray is not secured to the balloon.  Murray also fails to teach the stop having an intermediated shaft portion narrower that the distal portion of the distal stop.  Murray does not include any structure that can be considered an intermediate shaft.  Because there is not an intermediate portion as claimed, inflation fluid cannot flow between an intermediate shaft portion and a balloon when a prosthetic heart valve is crimped on to the delivery device.
As to claim 9, , the prior art of record fails to teach or render obvious the overall claimed invention of a delivery device for implantation of a prosthetic heart valve within a heart, the prosthetic heart valve being radially expandable from a radially compressed state to a radially expanded state as claimed.  The prior art of Murray fail to teach a distal stop within a balloon, the distal end portion of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 








Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771